              Case 1:19-cv-01426-HBK Document 31 Filed 12/22/20 Page 1 of 4



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
9
10
11                                                         )   CIVIL NO. 1:19-cv-01426-HBK (SS)
     PAUL VINTON GRANADOS, JR.,                            )
12                                                         )
            Plaintiff,                                     )   ORDER VACATING AND DIRECTING
13                                                         )   REMAND BASED ON PARTIES’
            vs.                                            )   STIPULATION FOR VOLUNTARY
14                                                         )   REMAND UNDER SENTENCE FOUR
     ANDREW SAUL,                                          )   OF 42 U.S.C. § 405(g) AND ENTRY OF
15                                                         )
     Commissioner of Social Security,                      )   JUDGMENT
16                                                         )
            Defendant.                                     )   (Doc. No. 30)
17                                                         )
18          Pending before the Court is the parties’ “Joint Stipulation for Voluntary Remand pursuant to
19   Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment” (hereinafter “Joint Stipulation”), filed
20   November 18, 2020. (Doc. No. 30).
21          Plaintiff Paul Vinton Granados, Jr. and Defendant Andrew Saul, the Commissioner of Social
22   Security, jointly stipulate that this court should remand the instant action for further administrative
23   proceedings under sentence 4 of 42 U.S.C. § 405(g). (See Doc. No. 30 at 1). The parties further stipulate
24   that the court should direct the Administrative Law Judge to “reevaluate the medical evidence of record,
25   reevaluate his maximum residential functioning capacity under the relevant regulations, and to take further
26   action as appropriate to issue a new decision.” Id.
27
28
               Case 1:19-cv-01426-HBK Document 31 Filed 12/22/20 Page 2 of 4


1           Although the Social Security Commissioner has agreed to a remand of a matter for further
2    consideration, the United States Supreme Court held that the Social Security Act permits remand in
3
     conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision. See
4
     Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under the Equal
5
6    Access to Justice Act and calculating deadline using date of final judgment).

7           In Melkonyan, the Court recognized 42 U.S.C. § 405(g) contemplates only two types of remands:
8    either a sentence 4 or a sentence 6 remand. Id. at 98. A sentence four remand authorizes a court to enter
9
     “a judgment affirming, modifying, or reversing the decision of the Secretary, with or without resetting the
10
     cause for a rehearing.” Id. at 98 (other citations omitted). And when a sentence 4 remand does not include
11
12   this language, it is unclear whether a sentence 4 or a sentence 6 is remand is at issue. Id. (noting because

13   the “affirming, reversing, or modifying” language was absent from the district court order, the parties
14   agreed, and the Supreme Court found, that the district court did not intend a sentence 4 remand).
15
            In a remand under the sixth sentence of 42 U.S.C. § 405(g), “[t]he district court does not affirm,
16
     modify or reverse the Secretary’s decision; it does not rule in any way as to the correctness of the
17
18   administrative determination. Rather, the court remands because new evidence has come to light that was

19   not available to the claimant at the time of the administrative proceeding and that evidence might have

20   changed the outcome of the prior proceeding.” Id. (emphasis added). Under a sentence six remand, the
21
     Secretary “must return to the district court to ‘file with the court any such additional or modified findings
22
     of fact and decision, and a transcript of the additional record and testimony upon which his action in
23
     modifying or affirming was based.’” Id. A sentence six remand further requires the petitioner to
24
25   demonstrate a showing of good cause as to why the evidence was not presented in the prior proceeding,

26   id. at 99, or the parties may stipulate to good cause.
27
28
                                                              2
                Case 1:19-cv-01426-HBK Document 31 Filed 12/22/20 Page 3 of 4


1             Here, although the parties’ stipulation and proposed order is silent as to whether they request the
2    court affirm, modify, or reverse the decision, it does not appear that new evidence is contemplated because
3
     no reference to good cause is made and the parties’ stipulate that the ALJ will “reevaluate medical
4
     evidence of record.” (Doc. No. 30 at 1, emphasis supplied).
5
6             Accordingly:

7             1. Pursuant to the parties’ Joint Stipulation (Doc. No. 30), the Commissioner of Social Security’s
8                decision is reversed and this case is remanded to the Commissioner of Social Security for
9
                 further proceedings consistent with this Order under sentence 4, 42 U.S.C. § 405(g).
10
              2. The Clerk is respectfully requested to enter judgment and close this case.
11
12
13   IT IS SO ORDERED.

14
     Dated:      December 22, 2020
15
                                                        HELENA M. BARCH-KUCHTA
16                                                      UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28
                                                           3
     Case 1:19-cv-01426-HBK Document 31 Filed 12/22/20 Page 4 of 4


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     4
